Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered December 23, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a 10-count indictment charging him with various drug-related crimes, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced to a term of 3 to 9 years in prison. His counsel seeks to be relieved of further representing defendant on the basis that there are no nonfrivolous issues which could be raised on appeal. Having reviewed the record and defense counsel’s brief, we agree and find that defense counsel should be relieved of his assignment. In addition, we have considered defendant’s pro se supplemental brief and reject his claim that County Court abused its discretion in imposing upon him the sentence he agreed to as part of his plea bargain.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.